Citation Nr: 0938980	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a subtotal gastrectomy and duodenal ulcer, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to April 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  This case was previously before the Board in 
February 2007.

The Veteran appeared before the undersigned Veterans Law 
Judge in May 2006 and delivered sworn testimony via video 
conference hearing in St. Louis, Missouri.


FINDINGS OF FACT

1.  Prior to July 27, 2005, the Veteran's service-connected 
residuals of a subtotal gastrectomy and duodenal ulcer was 
manifested by complaints of abdominal pain; weight loss and 
mild circulatory symptoms after meals were not shown.

2.  From July 27, 2005, the Veteran's service-connected 
residuals of a subtotal gastrectomy and duodenal ulcer was 
manifested by complaints of abdominal pain with persistent 
diarrhea, but was not productive of material weight loss, 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a subtotal gastrectomy and duodenal ulcer prior 
to July 27, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7305, 7308, 7346, 7348 (2008).

2.  The criteria for entitlement to a staged rating of 30 
percent for residuals of a subtotal gastrectomy and duodenal 
ulcer from July 27, 2005 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7305, 7308, 7346, 7348 (2008).

3.  The criteria for entitlement to a staged rating in excess 
of 30 percent for residuals of a subtotal gastrectomy and 
duodenal ulcer from July 27, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7305, 7308, 7346, 7348 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

By correspondence dated in April 2003, April 2006, and March 
2007 the Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 (2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.

In April 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran was scheduled to undergo an examination that would 
address the medical matters presented on the merits by this 
appeal.  A note in the file indicates that the Veteran failed 
to appear for an April 2008 VA stomach examination, and asked 
that the examination be rescheduled.  In July 2009, however, 
the Veteran indicated that he did not wish to be scheduled 
for another VA examination, and the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  In accordance with the Board's February 2007 
remand, additional VA records and records from private 
physicians have been associated with the claims file.  The 
Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

Service connection is currently established for residuals of 
a subtotal gastrectomy and duodenal ulcer, rated 20 percent 
disabling.  The Veteran's increased rating claim was received 
in April 2003.

The Board observes that the Veteran is also service connected 
for ventral hernia, and is in receipt of 20 percent rating 
under Diagnostic Code 7339 for that disability.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected residuals of a subtotal 
gastrectomy and duodenal ulcer is rated under Diagnostic Code 
7308, which provides for postgastrectomy syndromes.  A 20 
percent rating contemplates a mild postgastrectomy syndrome, 
characterized by infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  A 40 percent evaluation is warranted 
under Diagnostic Code 7308 for moderate postgastrectomy 
syndromes, characterized by less frequent episodes of 
epigastric disorders with mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent 
disability rating is warranted for severe postgastrectomy 
syndrome, associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  Baseline weight means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Considering the criteria of Diagnostic Code 7308, the Board 
finds that the Veteran's service connected disability on 
appeal does not meet the criteria for a rating greater than 
20 percent for any time during the appeal period.  The most 
persuasive evidence in this case consists of the Veteran's 
May 2006 Board video hearing testimony.  At that hearing, the 
Veteran indicated (May 2006 Board hearing transcript, page 4) 
that his weight fluctuated from 170 to 173 pounds, and he 
specifically denied that he had had any extreme weight loss 
or weight gain during "any certain time."  The Veteran's 
testimony is confirmed by the clinical evidence of record.  
In this regard, the Board notes that the Veteran's weight 
during the appeal period has been recorded as 173 pounds on 
both the May 2003 and July 2005 VA examinations.  As for 
private records, the Veteran's weight during the appeal 
period has been recorded as 168 pounds (February 2005), 174 
(September 2005), 171 pounds (February 2006), 173 pounds 
(April 2006), 181 (May 2006), and 222 (December 2006).

As reflected by the record, including the Veteran's own 
testimony, the Veteran has not experienced even a "minor" 
weight loss, as defined in 38 C.F.R. § 4.114 (a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer), for any time during 
the appeal period.  The Board further observes that both the 
May 2003 and July 2005 VA examiners noted that the Veteran 
had no circulatory symptoms after meals.  In short, even 
assuming that the Veteran had episodes of epigastric 
disorders, as weight loss and circulatory symptoms after 
meals have not been shown (or asserted), a rating in excess 
of 20 percent under Diagnostic Code 7308 is not warranted.

Diagnostic Code 7305 provides the rating criteria for 
duodenal ulcers, and a 40 percent rating is assigned for 
moderately severe ulcer disease manifested by symptoms less 
than "severe" but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  As noted, weight loss has not been shown, and 
the Veteran has not indicated, and the evidence does not 
show, that he has had recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  As such, a rating in excess of 20 percent 
under Diagnostic Code 7305 is not warranted.

The Board observes that residuals of a vagotomy with 
pyloroplasty or gastroenterostomy are rated under Diagnostic 
Code 7348.  Under Diagnostic Code 7348, a 30 percent rating 
is warranted with symptoms and a confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea.  A 
40 percent evaluation following a vagotomy with pyloroplasty 
or gastroenterostomy requires demonstrably confirmative 
postoperative complications of stricture or of continuing 
gastric retention.

At a May 2003 VA examination, the Veteran denied diarrhea and 
constipation, and a March 2004 VA record noted no complains 
of diarrhea or constipation.  The Board observes, however, 
that at the July 2005 VA examination the Veteran stated that 
he had gas and nausea on a daily basis, with loose stools.  
At his May 2006 Board hearing, the Veteran essentially 
indicated (May 2006 Board hearing transcript, pages 6-7, 8) 
that he had constant diarrhea and was losing control of his 
bowels.  A June 2008 VA gastroenterology note observed that 
the Veteran had diarrhea.

Resolving doubt in the Veteran's favor, the Board finds that 
persistent diarrhea has been at least closely approximated 
since July 27, 2005, and a rating of 30 percent under 
Diagnostic Code 7348, since July 27, 2005, is warranted.

A review of the evidence, including records associated with a 
June 2008 VA esophagogastroduodenoscopy (EGD) do not reveal 
postoperative complications of stricture or of continuing 
gastric retention.  Accordingly, a rating in excess of 30 
percent under Diagnostic Code 7348 is not warranted.

The Board must also consider Diagnostic Code 7346 for hiatal 
hernia.  The maximum rating provided under Diagnostic Code 
7346 is a 60 percent evaluation for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  While symptoms of pain have 
been noted, there is no evidence of material weight loss, 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health during 
the period on appeal.  In this regard, the June 2008 VA 
gastroenterology note reveals that the Veteran was 
functional, and there is no indication that the Veteran has 
undergone any significant changes in the medication regimen 
used to treat his residuals of a subtotal gastrectomy and 
duodenal ulcer.  In the same manner, a May 2006 private 
medical record noted that the Veteran's diverticulitis was 
moderate.  As such, a rating in excess of 30 percent under 
Diagnostic Code 7346 is not warranted.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as abdominal pain and nausea.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 30 
percent rating assigned in this decision from July 27, 2005.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, and, in this case, has resolved doubt in the Veteran's 
favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected residuals of a 
subtotal gastrectomy and duodenal ulcer is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's disability has been evaluated 
under various applicable diagnostic codes that have 
contemplated the level of occupational impairment caused by 
his disability.  The evidence does not reflect that the 
Veteran's residuals of a subtotal gastrectomy and duodenal 
ulcer, alone, have caused marked interference with employment 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

A rating in excess of 20 percent for residuals of a subtotal 
gastrectomy and duodenal ulcer prior to July 27, 2005 is 
denied.

A staged rating of 30 percent for residuals of a subtotal 
gastrectomy and duodenal ulcer from July 27, 2005 is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A staged rating in excess of 30 percent for residuals of a 
subtotal gastrectomy and duodenal ulcer from July 27, 2005 is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


